Citation Nr: 0005656	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for a skin disorder due 
to exposure to herbicide agents.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971, which service included a tour of duty in the 
Republic of Vietnam from July 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 RO rating decision.  
However, this action was not the first time a claim of 
service connection for PTSD had been denied.  Such a claim 
was previously denied by a March 1993 rating decision and no 
appeal was initiated.  Consequently, the Board's analysis of 
the PTSD claim must include consideration of whether the 
previously denied claim should be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).  


FINDINGS OF FACT

1.  No competent medical evidence has been presented which 
tends to link current right knee disability to the veteran's 
military service.  

2.  No competent medical evidence has been presented which 
tends to link current skin disorder to the veteran's military 
service, including any in-service herbicide exposure.  

3.  By a March 1993 rating decision, service connection for 
PTSD was denied; the veteran did not appeal.

4.  Certain evidence received since the March 1993 rating 
decision bears directly on the claim of service connection 
for PTSD and is so significant that it must be considered in 
order to fairly decide the claim.  

5.  The veteran has been diagnosed with PTSD that has 
implicitly been linked to in-service experiences.  


CONCLUSIONS OF LAW

1.  The claim of service connection for right knee disability 
or a skin disorder due to herbicide exposure is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (1999); 
38 C.F.R. § 20.302 (1992).

3.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. 
at 81.  A claimant cannot meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and, competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


I.  Right Knee Disability

Certain chronic diseases, including arthritis, which become 
manifest to a degree of 10 percent or more within one year of 
separation from service will be presumed to have been 
incurred in or aggravated by service, unless otherwise 
demonstrated by the evidence of record.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran asserts that service connection is warranted for 
right knee arthritis.  However, service medical records are 
silent for any right knee injury or arthritis, and arthritis 
is not shown until many years after the veteran's separation 
from service.  On VA examination in December 1971, the 
veteran gave a history of injuries, including of the right 
knee, sustained in a motor vehicle accident "while on 
leave."  The veteran reported that his right knee hurt in 
cold rainy weather.  No definite findings were made on 
physical examination.  X-ray studies of the right knee were 
negative except for a separate ossification center above the 
tibial tuberosity, which was thought to be the result of 
childhood Osgood-Schlatter's disease.  The diagnosis was a 
healed contusion of the right knee.  

No further treatment for a right knee disorder is shown until 
September 1989, when the veteran gave a history of bilateral 
knee pain following a 1969 injury.  The assessment was right 
knee arthrosis.  A diagnosis of bilateral knee pain was made 
on VA hospitalization in January 1990.  A history of 
bilateral knee arthritis "since 1969" was reported by the 
veteran on VA examination in August 1992.  Right knee x-rays 
were negative, however.  A VA examiner's diagnosis was 
"possible degenerative joint disease and/or chondromalacia" 
of both knees.  An October 1994 VA examination report shows a 
diagnosis of degenerative arthritis of the knee joints-left 
greater than the right-with probable loose bone fragment in 
the left knee.  The x-ray study revealed very minimal 
degenerative arthritis of the right knee.  More recent 
records show continued treatment for bilateral knee 
arthritis, left worse than the right.  

In the veteran's case, he asserts that his current right knee 
disability is due to service, particularly an injury in 
service.  However, no evidence has been presented to show 
that he was diagnosed with arthritis within one year after 
his January 1971 separation from service.  Accordingly, the 
presumption of service-connection under 38 C.F.R. § 3.307 is 
not for application.  Additionally, no evidence has been 
presented to show that there is any clinical relationship 
between any currently demonstrated right knee disability and 
his military service, including an automobile accident in 
1969 or 1970.  Consequently, the Board finds that his claim 
of service connection is not well grounded.  

While the evidence of record shows recent treatment for what 
has been diagnosed as right knee arthritis, with notation of 
the veteran's own recitation of a history of right knee pain 
since service, no medical opinion is of record which 
associates the current right knee arthritis to the veteran's 
prior service, or any incident of military service.  The 
salient point to be made about the evidence described above 
is that no medical opinion has been offered which links the 
veteran's right knee arthritis to his military service or to 
continued symptoms since service.  The veteran has on 
occasion given a history of such a nexus when he was 
examined, saying that he had had right knee pain since an in-
service knee injury; however, no examiner has adopted the 
veteran's history as part of a medical opinion regarding 
etiology.  

Absent the presentation of evidence showing a medical nexus 
between disability and the veteran's military service, the 
claim of service connection is not well-grounded under 
Caluza, supra.  

II.  Skin Disorder 

With regard to herbicides, VA law and regulations provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(a)(3) (West Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the veteran's case, he claims that a current skin disorder 
is due to exposure to herbicides when he was in the Republic 
of Vietnam.  Service medical records show that, in July 1969, 
the veteran received treatment for a second degree sunburn on 
his back.  He was also seen for a complaint of a rash in 
October 1969.  No skin abnormality was shown on examination 
at separation from service, or for many years thereafter.  
The veteran's skin was normal on VA examination in December 
1971.

While records received in August 1997 show that the veteran 
may have come within about 2 kilometers of certain herbicide 
agents, no evidence has been presented to show that he has a 
disease listed in § 3.303(e), or that there is a clinical 
relationship between any of the diagnosed skin problems and 
military service, including any in-service herbicide 
exposure.  

The first notation of any skin disorder is on VA examination 
in August 1992.  The diagnosis was hyperkeratosis of the 
dorsal hands and right temporal area.  On VA examination in 
August 1994, the veteran reported a scaly crusty lesion on 
the right temple, and some mild erythema on the back of the 
neck.  The impression was solar keratosis of the right temple 
and neurodermatitis of the neck.  An October 1994 VA 
treatment record shows that he had a keratotic lesion on the 
right lower back, with no other skin pathology noted.  

A June 1997 treatment record shows skin lesions over the 
upper extremities and forehead and scalp, with pruritus.  The 
examination report makes reference to the veteran's own 
history of exposure to Agent Orange, but no opinion of a 
relationship to such exposure was provided by the examining 
physician.  The veteran was also seen in July 1997 for 
keratosis about the right ear and a sebaceous cyst of the 
left temporal area.  

The salient point to be made about the evidence described 
above is that no medical opinion has been offered which links 
any current skin problem to the veteran's military service, 
or to any exposure to herbicides while in military service.  
The veteran has on occasion given a history of such a nexus 
when he was examined for his skin problems (the veteran makes 
reference to a history of having skin problems since 
service); however, no examiner has adopted the veteran's 
history as part of a medical opinion regarding etiology.  

Absent the presentation of evidence showing disease listed in 
§ 3.309(e), or the presentation of evidence linking currently 
shown problems to military service, including herbicide 
exposure in service, the veteran's claim may not be found to 
be well grounded.  Additionally, although the veteran has 
provided a history of skin problems since military service, 
no competent medical evidence has been presented linking any 
currently demonstrated problem to this history of continued 
symptoms.  Consequently, the Board finds that the veteran's 
claim of service connection is not well grounded because of a 
lack of medical nexus evidence. Caluza, supra.

III.  PTSD  

By a decision entered in March 1993, the RO disallowed 
service connection for PTSD.  The veteran was notified of the 
decision, and of his appellate rights, but did not initiate 
an appeal within one year.  See 38 C.F.R. § 20.302 (1992).  
As a result, his current claim of service connection may be 
considered on the merits only if new and material evidence 
has been submitted since the time of the March 1993 
disallowance.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans 
v. Brown, 9 Vet.App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that new and material 
evidence has been presented since the March 1993 
disallowance.  Significantly, the record available in March 
1993 did not include a diagnosis of PTSD.  It was not until 
about October 1994 that a diagnosis of PTSD was made.  
Records dated thereafter also include such a diagnosis.  
Additionally, the Board finds it significant that an October 
1994 examiner concluded that the veteran had PTSD based on 
what appears to be a history of in-service stressors.  In 
short, it appears that the diagnosis was based on the 
recitation of in-service stressors rather than other events 
in the veteran's life.  

Since evidence such as described above-showing a diagnosis 
of PTSD based on in-service events-was not available when 
the claim of PTSD was denied in March 1993, the Board finds 
that this newly received evidence bears directly on the 
matter on appeal and is so significant that it must be 
considered in order to fairly decide the veteran's claim.  
Consequently, the claim of service connection for PTSD is 
reopened.  

When a previously denied claim is reopened, the next question 
that must be addressed is whether the claim is well grounded.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  

A grant of service connection for PTSD "requires medical 
evidence diagnosing the condition in accordance with 
[38 C.F.R.] § 4.125(a) . . . ; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (1999).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary.  Id.  Where, however, VA 
determines that the veteran did not engage in combat with the 
enemy (or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such 
combat), the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor(s).  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet.App. 70, 76 
(1994); Cohen v. Brown, 10 Vet.App. 128 (1997).  

For the purpose of determining whether a claim is well 
grounded, the veteran's allegations, including those 
regarding the circumstances of his Vietnam service and PTSD 
stressor, are taken as true, unless such statements are 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In the instant case, the veteran is shown to have served in 
the Republic of Vietnam from July 1969 to July 1970.  
Additionally, his principle duty assignment for part of that 
time was as a heavy vehicle driver.  His several statements 
with regard to the alleged PTSD stressors are entirely 
consistent with such a duty assignment, as documented in his 
service personnel file.  The Board therefore finds that the 
veteran's statements are not inherently incredible.  
Accordingly, his statements must be taken as true for the 
purpose of deciding whether the claim is well grounded.  
Given the assessment made in October 1994 that the veteran 
has PTSD, and the reasonable inference from a reading of that 
examination report that such disability was diagnosed on the 
basis of the in-service stressors recounted by the veteran, 
the Board finds the veteran's claim of service connection 
well grounded.  



ORDER

Service connection for right knee disability or a skin 
disorder due to herbicide exposure is denied.  

The claim of service connection for PTSD is reopened and is a 
well-grounded claim; to this extent, the appeal of this issue 
is granted.  


REMAND

The Board initially notes that the Court has set forth 
certain steps that must be undertaken when reviewing a claim 
of service connection for PTSD, where PTSD has been 
diagnosed.  See West v. Brown, 7 Vet.App. 70 (1994).  The 
Court in West indicated that (1) once the veteran's purported 
stressors have been factually verified, then (2) a medical 
examiner must make a determination if any factually verified 
stressor is sufficient to support a diagnosis of PTSD.  In 
the immediate case on appeal, neither step has been fully 
completed.  

In a January 1992 statement, the veteran described an in-
service stressor where several passengers in a truck he was 
driving were killed, including his "shotgun rider."  This 
allegedly occurred when he was in Vietnam, assigned to the 
585 Transport Ammo Truck Unit, stationed at Camp Eagle, 1st 
Corp.  On VA examination in August 1992, the veteran detailed 
other PTSD stressors, including hauling body bags, being shot 
at several times, and witnessing the violent deaths of 
several men from this unit when they were "blown up."  On 
VA examination in October 1994, the veteran recounted another 
PTSD stressor where a sergeant sitting next to him in his 
truck was struck and killed by small arms fire, spraying the 
veteran with blood and body parts.  He also reported being 
exposed to mortar and rocket attacks during an overnight stay 
at "Firebase Sally," at which time he had to return gun 
fire and "kill the enemy" for the first time.  

While the RO made an attempt to verify some of the PTSD 
stressors reported by the veteran, its December 1996 letter 
requesting investigation into the events described by the 
veteran included only a few of the alleged PTSD stressor 
events.  The response received from the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) in August 1997 
suggested that additional information was required in order 
to facilitate further research of the claimed stressors.  Not 
all of the action suggested by USASCRUR was undertaken. 

The Board also notes that the medical evidence is somewhat 
equivocal as to the exact problem(s) experienced by the 
veteran.  Current psychiatric diagnoses include a bipolar 
disorder and a dysthymic disorder, as well as PTSD.  
Additionally, PTSD has not always been diagnosed when the 
veteran was examined for psychiatric disability.  Although 
the claims file includes diagnoses of PTSD which appear to be 
based on the recitation of in-service events, it is clear 
that the examiners have heretofore relied on the veteran's 
own unverified history, without a thorough examination of the 
clinical history as contained in the psychiatric treatment 
records in the claims file.  In an effort to assist the 
veteran in the development of his claim, the Board is of the 
opinion that the veteran should be given another opportunity 
to provide more specific information regarding the in-service 
events so that further investigation can be made to verify 
the claimed events, as noted above.  Thereafter, a VA 
psychiatric examination of the veteran is in order to 
ascertain whether the veteran indeed experiences PTSD due to 
a verified stressor.  

This matter is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask for more specifics regarding the 
claimed in-service stressors, including 
names and addresses, if known, of any 
killed or injured personnel, units 
involved to the company level, specific 
dates and locations, and the names and 
locations of any witnesses to any of the 
incidents.  

2.  The RO should obtain copies of any 
additional VA psychiatric, PTSD clinic, 
or mental health treatment records from 
the VA Medical Center in Clarksburg, West 
Virginia, dated from June 1997 to the 
present, and the Pittsburgh, Pennsylvania 
(University and Highland Drive) VA 
Medical Centers, dated from August 1994 
to the present.  

3.  If a reply to paragraph #1 is 
obtained from the veteran, the RO should 
then seek additional assistance from the 
USASCRUR.  The RO should send copies of 
the veteran's January 1992 stressor 
statement, his personnel records, and any 
reply to paragraph #1 above, to the 
USASCRUR.  Additionally, morning reports 
from the National Personnel Records 
Center for units identified by the 
veteran should be sought.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purpose of determining whether he 
meets the diagnostic criteria for PTSD.  
Psychological testing should be 
conducted.  If the examiner believes that 
PTSD is present, he/she should explicitly 
identify any factually verified stressors 
that caused PTSD.  In addition, the 
examiner should discuss each of the 
diagnostic criteria for PTSD and state 
the specific manifestations of the 
veteran's psychiatric illness that 
matches the criterion.  The claims file 
must be made available to the examiner 
prior to the examination.  

5.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD in accordance with VA 
guidelines and the criteria set forth in 
West, supra, Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (the veteran's own 
personal involvement in a stressful event 
need not be confirmed), and 38 C.F.R. 
§ 3.304(f) (1999).  If the decision 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  No action is 
required on the veteran's part until further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



